PER CURIAM.
Appellant seeks reversal of an order denying its motion to dismiss for lack of personal jurisdiction and motion to quash service of process. We affirm on the authority of Law Offices of Evan I. Fetterman v. Inter-Tel Inc., 480 So.2d 1382 (Fla. 4th DCA 1985). The affidavit submitted by appellant in support of its motion to dismiss fails to rebut the allegation in appel-lee’s complaint regarding sale and delivery in Florida of the machine that injured ap-pellee.
AFFIRMED.
DOWNEY, DELL and WALDEN, JJ., concur.